Case: 19-20217      Document: 00515161267        Page: 1     Date Filed: 10/16/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                   No. 19-20217                            FILED
                                 Summary Calendar                    October 16, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk

MARTIN NITSCHKE,

                                                Plaintiff−Appellant,

versus

ANDREW M. SAUL, COMMISSIONER OF SOCIAL SECURITY,

                                                Defendant−Appellee.



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:14-CV-3280




Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *


      AFFIRMED. See 5TH CIR. R. 47.6.




      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.